Case 3:16-cv-09221-BRM-TJB Document 121 Filed 03/01/21 Page 1 of 8 PageID: 2495




 NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY

                                               :
 VICTOR RAZUMOV, 1                             :
                                               :      Case No. 3:16-cv-9221 (BRM) (TJB)
                        Plaintiff,             :
                                               :
        v.                                     :      MEMORANDUM & ORDER
                                               :
 STATE OF NEW JERSEY, et al.                   :
                                               :
                        Defendants.            :
                                               :

 MARTINOTTI, DISTRICT JUDGE

        This matter has been opened to the Court by Plaintiff Victor Razumov’s (“Plaintiff”),

 motion seeking reconsideration of the Court’s June 30, 2020 Opinion and Order (ECF No. 112)

 granting in part and denying in part Defendants’ second opposed Motion to Dismiss (ECF No. 93).

 (ECF No. 116-2.) Specifically, Petitioner seeks reconsideration of the Court’s ruling granting

 dismissal of the failure to protect claims against Lt. Blaufuss, SCOs Henderson, Crandford,

 Patterson, Dunlap, Logan, Parham, Woods, and CORs Accardo 2 and Dotts (“Officer Defendants”).

 (See id.) Plaintiff also asks for “clarification that the Court’s dismissal of the ‘deliberate

 indifference claim under § 1983’ refers solely to Incident #1, and not the other incidents or claims

 asserted.” (See id. at 2, citing ECF No. 112 at 42.) For the reasons explained in this Memorandum




 1
   This matter was filed by Plaintiff’s parents, Maria and Victor Razumov, Sr., as Plaintiff is
 incapacitated. Mr. and Mrs. Razumov obtained formal guardianship on May 20, 2016. (ECF No.
 101 at 19.)
 2
  Defendants did not submit their second opposed motion to dismiss on behalf for SCO Accardo,
 explaining that SCO Accardo did not request representation from the Office of the Attorney
 General. (ECF No. 93-1 at 10.)
Case 3:16-cv-09221-BRM-TJB Document 121 Filed 03/01/21 Page 2 of 8 PageID: 2496




 and Order, the motion for reconsideration is GRANTED and the failure to protect claims and

 deliberate indifference to medical care claims against the Officer Defendants are REINSTATED.

        The Court notes only the facts relevant to Plaintiff’s motion for reconsideration as it

 pertains to the Officer Defendants. In his amended complaint, Plaintiff provided alternative

 theories of what occurred during four distinct “incidents,” three of which occurred on December

 22, 2014, and one which occurred on December 25, 2014. (ECF No. 43-4 ¶¶ 84-122.)

        Plaintiff provided in relevant part, that on or about November 20, 2012, he was taken into

 custody at the Keogh Dwyer Correctional Facility managed by Sussex County after being charged

 with multiple felony offenses including murder, burglary, theft, resisting arrest and unlawful

 possession of a weapon. (ECF No. 43-3 ¶ 29.) Plaintiff, who was eighteen years old at that time,

 had a known history of psychiatric disorders and was initially found unfit to stand trial by the state

 criminal court although he was eventually found fit to stand trial. (Id. ¶¶ 29-30. 3)

        On or about November 27, 2012, Plaintiff was transferred to the Ann Klein Forensic

 Facility, where he was treated for psychosis, suicidal ideations and mental illness and discharged

 back to the Sussex County Jail. (Id. ¶ 32.) Plaintiff’s alleges his Sussex County Jail records reflect

 that from November 2012 until October 2014, he was on extended suicide watch, protective

 custody and was placed in disciplinary detention for assaulting other inmates and self-injuring. (Id.

 ¶ 33.) While at Sussex County Jail, Plaintiff was on “Constant Watch” surveillance, which is a

 concentrated form of surveillance intended to provide immediate intervention to prevent self-harm

 by an inmate. (Id. ¶ 66.) Among other things, Constant Watch allows for uninterrupted surveillance

 and what some corrections facilities refer to as “arm’s length” watch. (Id. ¶¶ 67, 69.) Following a




 3
   On July 18, 2019, over a year after the amended complaint was filed, Plaintiff’s counsel filed a
 letter with the Court indicating Plaintiff “has been found fit to stand trial.” (ECF No. 91.)
                                                   2
Case 3:16-cv-09221-BRM-TJB Document 121 Filed 03/01/21 Page 3 of 8 PageID: 2497




 request from the Sheriff’s Department running Sussex County Jail, Plaintiff was transferred to

 New Jersey State Prison (“NJSP”) or ABC ENTITY 1-10. (Id. ¶¶ 47, 49.) Plaintiff alleges that the

 transfer was made with the knowledge, consent and direct intervention of defendant Gary M.

 Lanigan, 4 who knew that constant observation including 1:1 arm’s length watch was required to

 avoid self-harm to plaintiff and accepted the transfer on that basis. (Id. ¶ 49.)

          On December 18, 2014, psychologist Kenneth Estepp determined Plaintiff needed to

 resume suicide watch and changed his status back to Constant Watch. (Id. ¶ 81.) Dr. Estepp

 described Plaintiff as “depressed and acting inappropriately by standing in the cell on a table naked

 holding his genitals. He was nonresponsive to officers, had flooded the cell and smeared food all

 over it.” (Id.) Dr. Estepp also noted Plaintiff to be at high risk. (Id.) Plaintiff continued to be housed

 in the same cell notwithstanding his having been re-identified as needing Constant Watch. (Id.

 ¶ 82.)

          Petitioner sustained eye injuries during the two incidents relevant to the instant motion for

 reconsideration. Plaintiff describes the two incidents at issue in relevant part as follows:

                 Incident # 3

                 102. On December 22, 2014, after being put back in [redacted],
                 plaintiff suffered a complete rupture of the left eye, which was found
                 out of its socket. This occurred while plaintiff was allegedly under a
                 protocol and policy of constant watch.

                 103. Plaintiff had been acting bizarrely and inappropriately prior to
                 the injury. He was seen naked in the cell with his face in the toilet and
                 appeared to have a red and irritated face which he was washing in the
                 toilet. Plaintiff was mumbling and refused to speak. No interventions
                 were had by the corrections staff to provide aid, assistance or
                 immediate 1:1 monitoring.



 4
  Gary M Lanigan is a defendant who was classified as an “Administrator Defendant” in Plaintiff’s
 amended complaint and who is not relevant to the motion for reconsideration at issue here. (ECF
 No. 43-3 ¶ 62.)
                                                     3
Case 3:16-cv-09221-BRM-TJB Document 121 Filed 03/01/21 Page 4 of 8 PageID: 2498




             104. Plaintiff alleges that he was beaten and his eyes damaged by
             corrections officers. The corrections officers allege that Plaintiff
             inflicted the damage by self-injury, self-enucleation of the eye. The
             officers involved and responsible for attending to, monitoring and
             supervision over the plaintiff during the timeframe the injuries were
             sustained were Defendants Cor. M. Accardo, SCO Henderson, SCO
             M. Cherry, SCO Crawford-Oscar, Lt. F. Spence, Sgt. Burns, Sgt. J.
             Reardon, SCO Remollino, SCO Packard, PA Rodriguez, SCO J.
             Holmes, SCO S. Smith, SCO T. Crandford, SCO N. Santorella and
             Sgt. Bryant. Plaintiff is unable to ascertain which of these defendant
             officers were responsible for the physical abuse to which he was
             subjected as he cannot identify these officers by name, and relies on
             the records to identify these officers.

             105. Officer Accardo was responsible for Constant Watch over
             [Plaintiff], and failed to observe blood and injury to [Plaintiff’s] left
             eye with partial removal from the socket. Officer Accordo failed to
             intervene to prevent the harm which would have been preventable if
             proper protocol was followed regarding Constant Watch. Housing
             officers Henderson and Crandfort were also responsible for
             monitoring and direct supervision but failed to conduct their rounds
             and supervision in accordance with policy and protocol and, along
             with Officer Accardo, failed to observe and take action as Plaintiff
             initiated self-harm, failed to intervene to protect him, and failed to see
             to it that proper Constant Watch including camera and direct
             surveillance were being carried out in accordance with policy. These
             officers also failed to intervene to prevent the use of force after the
             defendants officers involved in incident # 3 went into the cell. Officer
             Remolino took Plaintiff to the ground which was unnecessary and
             unjustified. The records do not distinguish or identify the officers
             involved with securing Plaintiff in handcuffs and leg irons, noting that
             this was the responsibility of “the team.” Accordingly Plaintiff cannot
             specifically identify which officers were responsible for securing him
             with unnecessary and excessive force and putting on handcuffs and
             leg irons using excessive and unnecessary force.

             106. Based on the statements of all parties and review of the medical
             charts and records, plaintiff pleads in the alternative that he suffered
             rupture of the left eye by either (1) the use of excessive force by the
             above named or other identified or unidentified corrections officers,
             or (2) that Plaintiff suffered the injury by self-mutilation which was
             the result of severe psychosis, improperly treated by the Mental Health
             Defendants.




                                                4
Case 3:16-cv-09221-BRM-TJB Document 121 Filed 03/01/21 Page 5 of 8 PageID: 2499




             Incident # 4

             113. On or about December 24, 2014 plaintiff was returned from the
             hospital after surgery to NJSP where he was admitted to the infirmary
             sometime in the early evening around 5:50 p.m. He was evaluated by
             both a medical doctor and Defendant Dr. Glazman. Plaintiff refused
             to talk and would not answer questions.

             114. Dr. Glazman failed to order continuous 1:1 supervision, knowing
             as a trained psychiatrist that based on the prior incident of self-
             enucleation and growing psychosis that it was substantially likely that
             such an event would reoccur and that plaintiff would proceed to self-
             enucleate the right eye.

             115. The medical staff was so concerned about the likelihood of
             continued self-harm that [Plaintiff] was placed in a restraint chair at
             approximately 9:30pm on December 24, 2014. Plaintiff remained
             non-verbal.

             116. Plaintiff was then taken out of the chair and placed in [redacted].

             117. Plaintiff was sent back to a cell despite refusal to take the
             Risperdol which ran down the side of his mouth. Dr. Glazman finally
             ordered forced medical protocol of Haldol and Benedryl by intra
             muscular injection which needed to be approved.

             118. By around 2:00 am on December 25, 2014 plaintiff refused a
             vitals assessment by a nurse doing rounds.

             119. At around 7:40 am on December 25, 2014 plaintiff was observed
             by Defendant SCO Patterson to be scratching at his right eye causing
             it to bleed.

             120. Defendant Lt. Blaufuss had around the same time observed
             [Plaintiff] on the floor of his cell covered by the green suicide blanket.
             He was “unable” to ascertain the presence of any injuries and made
             no further inquiry.

             121. The Defendant Officers SCO K. Dunlap, SCO G. Logan, SCO
             G. Parham, SCO R. Woods and Cor. E. Dotts entered the cell and used
             excessive and unjustifiable force in causing injury to plaintiff’s right
             eye and in using leg irons and excessive force in transporting plaintiff
             out of the cell for transportation to the hospital. Plaintiff is unable to
             ascertain which of these defendant officers were responsible for the
             physical abuse to which he was subjected as he cannot identify these



                                                5
Case 3:16-cv-09221-BRM-TJB Document 121 Filed 03/01/21 Page 6 of 8 PageID: 2500




                officers by name, and relies on the records to identify these officers.
                In the alternative plaintiff self-mutilated and took out his own eye.

                122. Between 5:50pm and 7:45 am plaintiff did not have constant,
                continuous or 1:1 watch which was required under any adequate
                protocol designed to self-harm.

 (ECF Nos. 43-3, 43-4.)

        Plaintiff filed an amended complaint alleging First, Fourth, Eighth and Fourteenth

 Amendment violations as well as violations as well as violations of 42 U.S.C. §§ 1981, 1983, and

 1985. (ECF No. 43-3 at ¶ 22.) Petitioner also alleged violations of New Jersey state law. (Id. at ¶

 23.)

        On September 13, 2019, Defendants filed a second motion to dismiss Plaintiff’s amended

 complaint, which the Court granted in part and denied in part on June 30, 2020. (ECF No. 93-1.)

 Relevant to the Court’s discussion here, the Court considered Plaintiff’s failure to protect claims

 and ruled as follows:

                Plaintiff’s failure to protect claims arising under 42 U.S.C. § 1983
                against Administrator Defendants Steven Johnson Stephen D’Ilio,
                Gary Lanigan, Glenn Ferguson, and Supervisory Defendants Sgt.
                Akeisha Watters, Sgt. M. Anderson, Shift Commander C. Hubert,
                Major Sanderson, Shift Supervisor Lt. S. Davis, Sgt. Samosuk, M.
                Crawford, Sgt. G. Doran, Lt. Plascenski, Sgt. Burns, Sgt. J. Reardon,
                SCO Bryant, Lt. Blaufuss, Sgt. D. Smith will PROCEED.

                Plaintiff’s failure to protect claims against all remaining defendants
                are DISMISSED WITHOUT PREJUDICE. Plaintiff’s deliberate
                indifference claim arising under 42 U.S.C. § 1983 is DISMISSED
                WITHOUT PREJUDICE in favor of all defendants.

 (ECF No. 112 at 47-48.) Plaintiff seeks reconsideration of the Court’s ruling dismissing the failure

 to protect claim against the Officer Defendants, when the Court permitted the claim to proceed

 against the Administrator and Supervisory Defendants. (ECF No. 116-2 at 1.) Plaintiff argues “the

 defendants specifically responsible for monitoring Plaintiff during the times he pulled his eye out



                                                  6
Case 3:16-cv-09221-BRM-TJB Document 121 Filed 03/01/21 Page 7 of 8 PageID: 2501




 are, for Incident #3, Officers Accardo, Henderson and T. Crandford; for Incident #4 they are

 Officers Paterson, Dunlap. Logan, Parham, R. Woods and Dotts, along with Lt. Blaufus.” (Id. at

 1-2.) Plaintiff also requests clarification if the Court’s dismissal of the “deliberate indifference

 claim under § 1983” refers only to Incident # 1, and not other incidents or claims asserted. (Id. at

 2, citing ECF 112 at 42.)

        A court deciding a motion for reconsideration may alter or amend a judgment “if the party

 seeking reconsideration shows at least one of the following grounds: (1) an intervening change in

 the controlling law; (2) the availability of new evidence that was not available when the court

 granted the motion; or (3) the need to correct a clear error of law or fact or to prevent manifest

 injustice.” Max’s Seafood Café, 176 F.3d at 677 (citing N. River Ins. Co. v. CIGNA Reins. Co., 52

 F.3d 1194, 1218 (3d Cir. 1995)).

        Following a thorough review of the relevant pleadings, motions, and the Court’s June 30,

 2020 Opinion, the Court grants Plaintiff’s motion for reconsideration and reinstates the claims for

 failure to protect and deliberate indifference to medical care against the Officer Defendants at issue

 here, Lt. Blaufuss, SCOs Henderson, Crandford, Patterson, Dunlap, Logan, Parham, Woods, and

 CORs Accardo and Dotts. A review of the Defendants’ second opposed Motion to Dismiss reveals

 that Defendants’ never moved to dismiss the failure to protect or deliberate indifference to medical

 care against the Officer Defendants listed in the motion for reconsideration. (See ECF No. 93-1.)

 The second opposed motion to dismiss only sought dismissal of the failure to protect and deliberate

 indifference to medical care relevant to the Administrator defendants, arguing the claims could not

 survive predicated solely upon a theory of respondeat superior. (Id. at 26-31.) The Court

 inadvertently dismissed the claims for failure to protect and deliberate indifference to medical care

 as to the Officer Defendants at issue here. Because Respondents did not move to dismiss the failure



                                                   7
Case 3:16-cv-09221-BRM-TJB Document 121 Filed 03/01/21 Page 8 of 8 PageID: 2502




 to protect or deliberate indifference claims against the officer Defendants, those issues were not

 before this Court in the second opposed motion to dismiss. As such, the motion for reconsideration

 is granted and the failure to protect and deliberate indifference to medical care claims are reinstated

 against Defendants Lt. Blaufuss, SCOs Henderson, Crandford, Patterson, Dunlap, Logan, Parham,

 Woods, and CORs Accardo and Dotts. 5

           IT IS THEREFORE, on this 26th day of February 2021,

           ORDERED Plaintiff’s motion for reconsideration (ECF No. 116-2) is GRANTED; it is

 further

           ORDERED the failure to protect and deliberate indifference to medical care claims are

 reinstated against Defendants Lt. Blaufuss, SCOs Henderson, Crandford, Patterson, Dunlap,

 Logan, Parham, Woods, and CORs Accardo and Dotts.



                                                                /s/Brian R. Martinotti
                                                                HON. BRIAN R. MARTINOTTI
                                                                UNITED STATES DISTRICT JUDGE




 5
   Because the Court has reinstated the failure to protect and deliberate indifference claims against
 the Officer Defendants, Plaintiff’s request for clarification is moot.
                                                   8
